BORK, Circuit Judge,
concurring:
I write in concurrence to address two points. First, I wish to clarify my understanding of a portion of Judge Wright’s excellent opinion for the court. We remand on the issue of program logs so that the Commission may reexamine the matter and provide a more thoughtful and detailed justification of whatever decision it may reach. Judge Wright’s discussion forcefully raises several questions for the Commission on remand. I do not read the opinion as intimating any preconceptions as to the Commission’s new decision, nor do I take it to suggest a disposition of any other pending case. Second, I express no view either way concerning the opinion’s last paragraph, which speaks to the limits of the Commission’s powers and the desirability of congressional action.